Case 1:21-cv-00659-LJV Document1. Fil

  

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

micoeic A SscNnEencK POSE”

Jury Trial Demanded: Yes No

 

 

Name(s) of Plaintiff or Plaintiffs

_ *VS- DISCRIMINATION COMPLAINT
Vntted Airlines Zl -cv- WS

 

 

 

 

 

Name of Defendant or Defendants

 

 

You should attach a copy of your original Equal Employment Opportunity Commission
(EEOC) complaint, a copy of the Equal Employment Opportunity Commission decision, AND
a copy of the "Right to Sue" letter you received from the EEOC to this complaint. Failure to do
so may delay your case.

Note: Only those grounds raised in the charge filed with the Equal Employment Opportunity
Commission can be considered by the federal district court under the federal
employment discrimination statutes.

This action is brought for discrimination in employment pursuant to (check only those that
apply):

vw Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17
(amended in 1972, 1978 and by the Civil Rights Act of 1991, Pub.L.No. 102-166) (race,
color, gender, religion, national origin).
NOTE: In order to bring suit in federal district court under Title
VU, you must first obtain a right to sue letter from the Equal
Employment Opportunity Commission.

V._ Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621-634
(amended in 1984, 1990, and by the Age Discrimination in Employment Amendments of
1986, Pub.L.No. 99-592, the Civil Rights Act of 1991, Pub.L.No. 102-166).
NOTE: In order to bring suit in federal district court under the Age
Discrimination in Employment Act, you must first file charges with the
Equal Employment Opportunity Commission.

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112-12117
(amended by the Civil Rights Act of 1991, Pub.L.No. 102-166).
NOTE: In order to bring suit in federal district court under the Americans
with Disabilities Act, you must first obtain a right to sue letter from the
Equal Employment Opportunity Commission.

JURISDICTION is specifically conferred upon this United States District Court by the
aforementioned statutes, as well as 28 U.S.C. §§ 1331, 1343. Jurisdiction may also be
appropriate under 42 U.S.C. §§ 1981, 1983 and 1985(3), as amended by the Civil Rights Act of
1991, Pub.L.No. 102-166, and any related claims under New York law.
Case 1:21-cv-00659-LJV Document 1 Filed 05/21/21 Page 2 of 21

In addition to the federal claims indicated above, you may wish to include New York State
claims, pursuant to 28 U.S.C. § 1367(a).

New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297 (age, race,
creed, color, national origin, sexual orientation, military status, sex, disability,
predisposing genetic characteristics, marital status).

PARTIES

1. My address is: 25'S Hopkins Rol
Arnbhecst AY (4226

 

My telephone number is: _|-\ “Mw GI SA2RAE CC UIG 290 1200

Ze The name of the employer(s), labor organization, employment agency, apprenticeship
committee, state or local government agency who I believe discriminated against me
is/are as follows:

Name: _W™ tek Avdines

 

Number of employees: _SQOO+

Address: 233 Soon hoc kecr Be. UNM Floor

 

C\YncAgo _\+& GOOCce
SS

 

3. (if different than the above), the name and/or the address of the defendant with
whom I sought employment, was employed by, received my paycheck from or
whom I believed also controlled the terms and conditions under which I were paid
or worked. (For example, you worked for a subsidiary of a larger company and
that larger company set personnel policies and issued you your paycheck).

Name:

 

Address:

 

 

 

CLAIMS

4. I was first employed by the defendant on (date): 3/2/ felek
Case 1:21-cv-00659-LJV Document 1 Filed 05/21/21 Page 3 of 21

 

5. As nearly as possible, the date when the first alleged discriminatory act occurred is:_/ As [20 \4
sN4f2O\"% 12k, /20\4
6. As nearly as possible, the date(s) when subsequent acts of discrimination occurred (if any

did): (2/7/20\9 12AT/20\0 12232019
7 - 5 Ref ¢
iS [222° \f2 72020 BY3f2029 \2f/28/2029

 

 

7. I believe that the defendant(s)

a. Are still committing these acts against me.

» Are not still committing these acts against me.

(Complete this next item only if you checked “b” above) The last discriminatory act
against me occurred on (date) 1/27/2020

 

 

8. (Complete this section only if you filed a complaint with the New York State Division of
Human Rights)

The date when I filed a complaint with the New York State Division of Human Rights is

 

_ (estimate the date, if necessary)

I filed that complaint in (identify the city and state):

 

 

The Complaint Number was:

 

9. The New York State Human Rights Commission did /did not
issue a decision. (NOTE: If it did issue a decision, you must attach one copy of the
decision to each copy of the complaint; failure to do so will delay the initiation of your
case.)

10. The date (if necessary, estimate the date as accurately as possible) I filed charges with the
Equal Employment Opportunity Commission (EEOC) regarding defendant's alleged

discriminatory conduct is: r/ 2f/2.020

 

11. The Equal Employment Opportunity Commission did /did not
issue a decision. (NOTE: If it did issue a decision, you must attach one
copy of the decision to each copy of the complaint; failure to do so will delay the
initiation of your case.)

12. The Equal Employment Opportunity Commission issued the attached Notice of Right to
Sue letter which I received on: . (NOTE: [fit

 
13.

14.

(3,

Case 1:21-cv-00659-LJV Document1 Filed 05/21/21 Page 4 of 21

did issue a Right to Sue letter, you must attach one copy of the decision to each copy of
the complaint; failure to do so will delay the initiation of your case.)

Iam complaining in this action of the following types of actions by the defendants:

Failure to provide me with reasonable accommodations to the application
process

Failure to employ me
Termination of my employment
Failure to promote me

Failure to provide me with reasonable accommodations so I can perform
the essential functions of my job

Harassment on the basis of my sex

Harassment on the basis of unequal terms and conditions of my
employment

Retaliation because I complained about discrimination or harassment
directed toward me

Retaliation because I complained about discrimination or harassment
directed toward others

Other actions (please describe)

 

 

 

Defendant's conduct is discriminatory with respect to which of the following (check all

 

that apply):
a. Vv Race Sexual Harassment
b. Color g. wv Age, )
—VSAASS _ Date of birth
¢. Sex
h. Disability
d. Religion Are you incorrectly perceived as being
disabled by your employer?
& National Origin yes sno

I believe that Iwas “~ /was not

defendant(s).

intentionally discriminated against by the
16.

17.

18.

To.

Case 1:21-cv-00659-LJV Document 1 Filed 05/21/21 Page 5 of 21

I believe that the defendant(s) is/are is not/are not V___ still committing these acts

against me. (If you answer is that the acts are not still being committed, state when:
i2ho/2o014 (9 a1 fatend why the defendant(s) stopped committing these acts against

you:

 

 

 

 

A copy of the charge to the Equal Employment Opportunity Commission is attached
to this complaint and is submitted as a brief statement of the facts of my claim.
(NOTE: You must attach a copy of the original complaint you filed with the Equal
Employment Opportunity Commission and a copy of the Equal Employment
Opportunity Commission affidavit to this complaint; failure to do so will delay
initiation of your case.)

The Equal Employment Opportunity Commission (check one):
has not issued a Right to sue letter
has issued a Right to sue letter, which I received on BGO

 

State here as briefly as possible the facts of your case. Describe how each defendant is
involved, including dates and places. Do not give any legal arguments or cite any cases
or statutes. If you intend to allege a number of related claims, number and set forth each
claim in a separate paragraph. (Use as much space as you need. Attach extra sheets if
necessary.)

li Ae
Di@se SEE Atcinmnect (A 095)

 

 

 

 

 

 

 

 

 

FOR LITIGANTS ALLEGING AGE DISCRIMINATION

20.

 

Since filing my charge of age discrimination with the Equal Employment Opportunity
Commission regarding defendant's alleged discriminatory conduct
‘ 60 days or more have elapsed less than 60 days have elapsed

FOR LITIGANTS ALLEGING AN AMERICANS WITH DISABILITIES ACT CLAIM

Zk.

I first disclosed my disability to my employer (or my employer first became aware of my
disability on

 
Case 1:21-cv-00659-LJV Document1 Filed 05/21/21 Page 6 of 21

22. The date on which I first asked my employer for reasonable accommodation of my

 

 

 

 

disability is
23. The reasonable accommodations for my disability (if any) that my employer provided to
me are:
24. The reasonable accommodation provided to me by my employer were /were not
effective.

WHEREFORE, | respectfully request this Court to grant me such relief as may be appropriate,
including injunctive orders, damages, costs and attorney's fees.

Dated: = f2- (7202 Wot erl iS hc <x Grose’

 

Plaintiff's Signature
2

Case 1:21-cv-00659-LJV Document1 Filed 05/21/21 Page 7 of 21

Re: Michelle A. Schenck vs United Airlines, Inc. & Employees

May 21, 2021 Complaint: | have exhausted my administrative remedies and received my
“right to sue” on February 26th, 2021. | am filing this charge in complaint about unlawful
discrimination, harassment, bully, hostile work environment ! experienced as a result of my
race/White and my age (DOB 07/05/1955).

All actions of all defendants were taken by United employees and supervisors and managers.
> | believe United violated The Age Discrimnation in Employment Act and Title Vii of the Civil
Rights Act of 1964 and compelled, coerced, collusion, aided and abetted discrimination.

On March 3rd, 1998 I began working as a flight attendant for Legacy United Airlines.
Throughout my 22 years of employment | performed my duties competently and successfully. |
was hard working, dedicated and loyal. | received numerous commendations and positive
reviews from CEO’s, managers, peers and passengers throughout my years of service.

| have earned work-related privileges that were extremely resented with criticism which United
intended to get rid of its senior flight attendants. United welcomed any criticism of its oldest
employees in order to justify the eventual termination of senior employment. United is
terminating older employees at an unprecedented rate. United targeted me with malicious and
false discriminatory allegations based on my age and race/White.

December 16, 2019 to December 18, 2019 EWR-LHR-EWR

 

(3 day trip).12/16/2019 Place: Newark Airport (EWR-LHR). 12/17/2019; Place: London layover
(Mall)off duty. 12/18/2019 Place: London Heathrow International Airport/Aircraft.(LHR-EWR)

8 crew Attendants. Crystal Baxter ( African American) Purser/Lead, Tony Williams (African
American), Mechele Starkes ( African American), Sharon Brown (African American), May Cheng
(Asian), Ellie Bueno (Bi-African American), Blandin Clark (African American), Michelle Schenck
(Caucasian).

Day 1: 12/16/2019- (EWR-LHR) Newark Airport: | checked in and introduced myself to the crew
attendants. It was not reciprocated. | felt singled out, ignored and differentially mistreated
because | am white.

> | believe employee Ms. Williams' opinion premeditated racial prejudice bias against my
character prior to meeting other employees working and Ms. Williams has known bias regarding
caucasian employees.

Day 2: 12/17/2019- Mall offduty(Layover): Mr. Clark asked to join me for shopping and dinner.
Mr. Clark, relatively a new hire, completed United's six month probation period. In lighthearted
conversation at dinner he mentioned the lack of teamwork and mistreatment the crew displayed
towards me and | concurred his same mistreatment jokingly replied; “oh, no worries, those
bitches” we both laughed. Mr. Clark remarked people do not consider him black African
American due to his light colored skin. | referred to a boy, being younger in age “oh boy no you
don't look black”. We continued to shop. | did not recall Mr. Clark verbally offended nor correct
my statement.

Day 3; 12/18/2019- Airport elevator/ Aircraft Fit##15 (LHR-EWR):
Case 1:21-cv-00659-LJV Document1 Filed 05/21/21 Page 8 of 21

Re: Michelle A. Schenck vs United Airlines, Inc. & Employees

May 18, 2021 Complaint: | have exhausted my administrative remedies and received my
“right to sue” on February 26th, 2021. | am filing this charge in complaint about unlawful
discrimination, harassment, bully, hostile work environment | experienced as a result of my
race/White and my age (DOB 07/05/1955).

All actions of all defendants were taken by United employees and supervisors and managers.
> | believe United violated The Age Discrimnation in Employment Act and Title VI! of the Civil
Rights Act of 1964 and compelled, coerced, collusion, aided and abetted discrimination.

On March 3rd, 1998 | began working as a flight attendant for Legacy United Airlines.
Throughout my 22 years of employment | performed my duties competently and successfully. |
was hard working, dedicated and loyal. | received numerous commendations and positive
reviews from CEO’s, managers, peers and passengers throughout my years of service.

| have eared work-related privileges that were extremely resented with criticism which United
intended to get rid of its senior flight attendants. United welcomed any criticism of its oldest
employees in order to justify the eventual termination of senior employment. United is
terminating older employees at an unprecedented rate. United targeted me with malicious and
false discriminatory allegations based on my age and race/White.

December 16, 2019 to December 18, 2019 EWR-LHR-EWR

 

(3 day trip).12/16/2019 Place: Newark Airport (EWR-LHR). 12/17/2019: Place: London layover
(Mall)off duty. 12/18/2019 Place: London Heathrow International Airport/Aircraft.(LHR-EWR)

8 crew Attendants. Crystal Baxter ( African American) Purser/Lead, Tony Williams (African
American), Mechele Starkes ( African American), Sharon Brown (African American), May Cheng
(Asian), Ellie Bueno (Bi-African American), Blandin Clark (African American), Michelle Schenck
(Caucasian).

Day 1: 12/16/2019- (EWR-LHR) Newark Airport: | checked in and introduced myself to the crew
attendants. It was not reciprocated. | felt singled out, ignored and differentially mistreated
because | am white.

> | believe employee Ms. Williams’ opinion premeditated racial prejudice bias against my
character prior to meeting other employees working and Ms. Williams has known bias regarding
caucasian employees.

Day 2; 12/17/2019- Mall offduty(Layover): Mr. Clark asked to join me for shopping and dinner.
Mr. Clark, relatively a new hire, completed United's six month probation period. In lighthearted
conversation at dinner he mentioned the lack of teamwork and mistreatment the crew displayed
towards me and | concurred his same mistreatment jokingly replied; “oh, no worries, those
bitches” we both laughed. Mr. Clark remarked people do not consider him black African
American due to his light colored skin. | referred to a boy, being younger in age “oh boy no you
don't look black”. We continued to shop. | did not recall Mr. Clark verbally offended nor correct
my statement.

Day 3: 12/18/2019- Airport elevator/ Aircraft Fit#15 (LHR-EWR):
% 6

Case 1:21-cv-00659-LJV Document 1 Filed 05/21/21 Page 9 of 21

|, along with seven employees entered the London Heathrow Airport elevator. | made a
comment about the great time with Mr. Clark, remarking; “i had such a nice time with Blandin
yesterday, that boy even helped me hold my bags while | put my coat on, what a gentleman”!
Ms. Baxter's (third party) upset at my remark advised me of her previous position at United; “I
was a Houston In-Flight Supervisor and here is a word of advice calling a black man a boy
would not go well down there” (Texas). | am living in upstate New York. | was confused by her
statement. | offered to apologize to Mr. Clark but was denied due to time constraints for an
on-time departure. | remarked to Ms. Williams my unawareness and confusion of the
misunderstood semantics of the word’ | will have to be more vigilant moving forward especially
of the way the world is today with everything being Politically Correct, Black Lives Matter and
LGBTQ etc”. Ms. Williams, Ms. Bueno and Ms. Starkes “chanted” Black Lives Matter and
profound language (bitch) at me. Two families requested infant bassinets. | referred to “Jewish
family” to differentiate. This is a term widely used by flight attendants and Customer Service
Representatives in the industry, most often Tel Aviv flights.

> felt reverse discrimination against and bullied cornered in the aircraft “Aft” galley. | was called
a “bitch” by a “black” employee while she was “on duty”. | also reasonably believe that the attack
stemmed from resentment of my privileges that accompanied my age and seniority. All 6 African
American and 1 Asian employees submitted reports of falsehoods consistent verbatim targeting
me because | am race/White. Most disturbing Ms. Williams reported; “I have worked with
Michelle many times before and she does often refer to people based on race, ethnicity or
religion”. | have worked with Ms. Williams a couple of times at “Legacy” United before it merged
with Continental Airlines (2010). Tony has known racial bias regarding caucasian employees.

>I believe Employee Ms. Williams targeted me because | am race/White. All seven minority
employee colluded reports contain numerous falsehoods and inaccuracies riddled with slander
damaging my character.

12/23/2019; Ms. Baxter filed a complaint to United employees Mackey, Michelle, Cintron,
Danny; Ethics And Compliance Office rifed with false defamatory inaccurate statements.

>| believe Ms. Baxter; purser/lead flight attendant targeted me because | am white took the word
“poy” out of context, misunderstood, blown out of proportion, and initiated a company
investigation.

1/13/2020; Investigation Meeting 2:00pm rescheduled.

1/15/2020: “Investigation Meeting” 2:00pm.

> Insufficient documentation. Mr. Navin Singh (Union Representative) informed me United is
pre-determining termination fearful ‘they do not want a “Starbuck” incident”.

United failed transparency not providing all flight attendants reports and pertinent information
prior to Investigation meeting.

1/27/2020: Terminated. “Decision Meeting” issued by Ms. Gloria Reid, African American;
Supervisor Inflight Services, Reason “Derogatory Remarks’. Present; Mr. Julian Salazar;
Hispanic; Supervisor-Base In- Flight Managementinflight. AFA Union; Navin Singh Grievance
Rep. and Kim Montgomery AFA Newark Domicile President.

1/27/2020: Grievance filed; Association of Flight Attendant AFA-MEC union.

2/1/2020; Employee Separation Letter reason; “Released-Unsatisfactory Performance”.

 

 

 
Case 1:21-cv-00659-LJV Document 1 Filed 05/21/21 Page 10 of 21

3/5/2020; NJUI Appeal: New Jersey Department of Labor Appeal Tribunal determination
reversed company decision found no intention of violation of United Airlines policy. | determined
under oath | did not intend to be deliberate, offensive nor malicious.

5/12/2020; EEOC filed (Enclosed report). Mediation request denied.

United Airlines Position Statement to EEOC. United does not have the correct facts. United’s
statements contain numerous falsehoods and are inaccurate. | did not intentionally violate
United's Working Together Guidelines.

12/18/2020; Appeal 1 Meeting, Manager, Izzy Ortiz (Hispanic),Supervisor, Julian Salazar(
Hispanic) and Josie Lira(). Union Reps; Navin Singh & Peggy Kazlaukas; Association of Flight
Attendants AFA-MEC via/ Zoom.

2/26/2021; Appeal 1 Decision; Izzy Ortiz Newark Supervisor-Termination no reversal.
2/26/2021; EEOC “Right to Sue” letter received. (Enclosed report).

 

> | believe United pre-determined my termination prior to the Investigation Meeting indicating
“United does not want a Starbucks” incident. United ignoring my concern of a personal family
matter at the Investigation Meeting. |, confused and emotionally distressed by retaliatory
questions and the thought of losing my job over a misunderstanding. | am indignant and
amazed that my character was judged without knowing me. | am annoyed and appalled | was
intimidated not because | was called a bitch but for having a different opinion. | never want to
offend or hurt anyone. | meant to compliment Mr. Clark's chivalrous kindness of someone
younger in age than myself.

> United maintains that it will not compromise the safety of it’s airline, that it believes in the
“open sharing of collective attitude of safe thinking to create a safe culture”. Ms. Baxter
compromised the safety of Flight #15. United's policy emphasizes an important role that flight
attendants play in this culture. “Each flight attendant is responsible for performing job duties
safely and is instructed to protect you and your fellow co-workers’ as per United’s Working
Together Guidelines.

>| was terminated because | am race/White. | was targeted because of being Caucasian falsely
accused of insensitivity racially driven by seven minority employees for misunderstood
semantics for the word “boy”.

>| was terminated because of my age. United engages in a pattern of intentionally discriminating
and retaliating against older long-time employees and replacing them with younger aged
employees communicating with the word “boy”.

>United failed to prevent discrimination and systemic harrassment of management supervisors
Ms. Gloria Reid; African American And Mr. Julius Salazar; Hispanic. | believe | was
discriminated against and unlawfully terminated by Ms. Reid because | was the race/White of six
African American employees and 1 Asian employee. The termination “Decision Meeting" |
responded “I am not a racist person” falsely accused and silenced.

>| believe after years of great performance. | am being nitpicked for things that United didn't
care about before and a word everyone uses in the workplace; boy. Referring to a friend
someone younger in age than myself taken out of context misunderstood and with no racial
intent. | have been called a girl numerous times in all 20+years working at United.
Case 1:21-cv-00659-LJV Document 1 Filed 05/21/21 Page 11 of 21

If you cannot be specific and say that you acknowledge that someone who is significantly
younger than you took offense at being referred to as a “boy”, a word you use to describe those
much younger and never at a position such that when his probationary period at United seemed
to demand he be insulted on behalf of the black co-worker. Called a bitch. Behavior he told me
he found it offensive until suddenly found himself referred to as a boy by a coworker. | have
been called a “girl” for 22 years and had no idea that the male version of the term denoting
young male was much more offensive to men? That my being referred to as “girl” is not meant
as derisive should not be questioned in light of my being terminated for referring to a young
male as “boy”. | am outraged that it is not acceptable to refer to a young co-worker as “boy” but
acceptable to refer to a seasoned coworker as “girl” at age 65.

| feel | was targeted and fired as opposed to a lesser punishment because of my age and status
as a senior flight attendant. United terminated me and selected such a harsh penalty despite my
20+ years of above and beyond exemplary customer service and spotless work record and
overall performance because | am an older employee who is more expensive to employ than
younger new hires. United didn’t choose a lighter penalty of suspension or counsel due to my
age that would have contemplated me remaining employed, because of and as a direct result of
my age.

As a consequence of United’s unlawful termination | have suffered and continue to suffer,
considerable lost wages and benefits (401k with match, travel and Life Insurance), harm to my
professional reputation, career derailment, emotional physical distress, anxiety and mental
anguish, sleeplessness, loss of enjoyment of life, strained relationship with my family and
friends, suffering psychologically impacted by and changed my life.

In addition, the loss of my seniority and with employment records that include termination
“Unsatisfactory Performance”, however unjustified, | will have extreme difficulty finding a
comparable position any time in the foreseeable future.

| allege claims of reverse race discrimination under The Age Discrimination in Employment Act
and age discrimination under Titlel VII of the Civil Rights Act of 1964. Wrongful termination of
employment, Hostile Work Environment, Retaliation bullying, Intentional infliction of emotional
distress, Defamation and slander of all employees, Negligent Supervision against management
defendants. Breach of express oral contract. Not to terminate employment without good cause
against United and management.

My available remedies include reinstatement with my seniority pay, back pay, contract
conditions, damages and any occurred fees.

Thank you. bet ae lta SS nee X<
Michelle Ann Schenck

S/2\/202)
Case 1:21-cv-00659-LJV Document 1 Filed 05/21/21 Paget AL “7S!

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Buffalo Local Office
Olympic Towers
300 Pearl Street, Suite 300
Buffalo, NY 14202
(716) 431-5007
TTY (716) 551-5923
FAX (716) 551-4387

 

Michelle Schenck
2815 Hopkins Road
W. Amherst, NY 14228

Re: EEOC Charge No.: 524-2020-00920
Michelle Schenck v. United Airlines

Dear Ms. Schenck:

The Equal Employment Opportunity Commission (hereinafter referred to as the "Commnissian"),
has reviewed the above-referenced charge according to our charge prioritization procedures.
These procedures, which are based on a reallocation of the Commission's staff resources, apply
to all open charges in our inventory and call for us to focus our limited resources on those cases
that are most likely to result in findings of violations of the laws we enforce.

In accordance with these procedures, we have evaluated your charge based upon the information
submitted. You allege that you were targeted and terminated because of your race/white and
age/65.

Respondent’s position statement has been previously shared with you. Your rebuttal to this
position statement has been received and analyzed. Based upon this analysis the Commission is _
unable to conclude that the information establishes a violation of Federal law on the part of
Respondent. This does not certify that Respondent is in compliance with the statutes. No

finding is made as to any other issue that might be construed as having been raised by this

charge.

The Cammission’s processing of this charge has been concluded. Included with this letter is your
Notice of Dismissal and Right to Sue. Following this dismissal, you may only pursue this matter
by filing suit against the Respondent named in the charge within 90 days of receipt of said
notice. Otherwise, your right to sue will be lost.

Sincerely,

Digitally signed by Maureen C. Kielt
DN: cn=Maureen C. Kielt, o=Equal Empioyment

M a u ree n C, Ki e It Opportunity Commission, ou=Buffalo Local

Office, email=maureen.kielt@eeoc.gov, ¢c=US
Date: 2021.02.26 21:53:23 0500

Maureen C. Kielt, Director
Buffalo Local Office
Case 1:21-cv-00659-LJV Document 1 Filed 05/21/21 Page 13 of RRL

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Buffalo Local Office
Olympic Towers
300 Pear] Street, Suite 300
Buffalo, NY 14202
(716) 431-5007
TTY (716) 551-5923
FAX (716) 551-4387

 

Michelle Schenck
2815 Hopkins Road
W. Amherst, NY 14228

Re: EEOC Charge No.: 524-2020-00920
Michelle Schenck v. United Airlines

Dear Ms. Schenck:

The Equal Employment Opportunity Commission (hereinafter referred to as the "Commission"),
has reviewed the above-referenced charge according to our charge prioritization procedures.
These procedures, which are based on a reallocation of the Commission's staff resources, apply
to all open charges in our inventory and call for us to focus our limited resources on those cases
that are most likely to result in findings of violations of the laws we enforce.

In accordance with these procedures, we have evaluated your charge based upon the information
submitted. You allege that you were targeted and terminated because of your race/white and
age/65.

Respondent’s position statement has been previously shared with you. Your rebuttal to this
position statement has been received and analyzed. Based upon this analysis the Commission is
unable to conclude that the information establishes a violation of Federal law on the part of
Respondent. This does not certify that Respondent is in compliance with the statutes. No
finding is made as to any other issue that might be construed as having been raised by this
charge.

The Commission’s processing of this charge has been concluded. Included with this letter is your
Notice of Dismissal and Right to Sue. Following this dismissal, you may only pursue this matter
by filing suit against the Respondent named in the charge within 90 days of receipt of said
notice. Otherwise, your right to sue will be lost.

Sincerely,

Digitally signed by Maureen C. Kielt
. DN: en=Maureen C. Kielt, o=Equal Employment
M a u reen C Ki e It Opportunity Commission, ou=Buffalo Local
° Office, emailamaureen.kielt@eeoc.gov, c=US
Date: 2021.02.26 11:53:23 -05'00"

 

Maureen C. Kielt, Director
Buffalo Local Office
Case 1:21-cv-00659-LJV Document 1 Filed 05/21/21 Page 14 of 21
EEQC Form 16% (17/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Michelle A. Schenck From: Buffalo Local Office
2815 Hopkins Rd 300 Pearl Street
W Amherst, NY 14228 Suite 450

Buffalo, NY 14202

 

[ On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge Na. EEOC Representative Telephone No.
Charlene McKinnon,
524-2020-00920 Investigator (716) 431-5009

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEGC issues the following determination: Tne EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

MO BUOOO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

Digrally sgned by Maureen C Kiet,
- er,

1 € Kiel. 9° Fqual Opperiunny ou Buffaig { ocal Office
a u reen o 1e ernails maureen behwecoc guy, 6eUS

Date. 2031.02.26 12% 44 2507

 

 

 

Enclosures(s) Maureen Kielt, (Date Issued)
Local Office Director

oe Megan Detzner

Director, EEO Compliance

UNITED AIRLINES CORPORATE SUPPORT CENTER
233 South Wacker Drive, 11th Floor

Chicago, IL 60606
Case 1:21-cv-00659-LJV Document 1 Filed 05/21/21 Page 15 of 21
EOC Forrn 163 (44/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Michelle A. Schenck From: Buffalo Local Office
2815 Hopkins Rd 306 Pearl Street
W Amherst, NY 14228 Suite 450

Buffalo, NY 14202

 

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CER §1607.7(a))
EEOC Charge No. EEOC Representative Telephone No.

Charlene McKinnon,
524-2020-00920 Investigator (716) 431-5009

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEQC issues the following determination. Tne EEOC will not proceed further with its investigation, and makes no
determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

MO BOUOUOU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

Dignally sgned by Maureen C Kiet.

1 DN en- Maureen £ Kiet, 0-Equal Emptoymen: Opporiunny Commuuon, ou -Buffalg | ecal Office
a u reen e | e email maureen. Kiehspecocgoy, ¢ “US

Bare. 292102 2619.44 OF OF

 

Enclosures(s) Maureen Kielt, (Date Issued)

Local Office Director
ce:

Megan Detzner

Director, EEO Compliance

UNITED AIRLINES CORPORATE SUPPORT CENTER
233 South Wacker Drive, 11th Fioor

Chicago, IL 60606
*. Case 1:21-cv-00659-LJV Document1 Filed 05/21/21 Page 167 24/20

EEOC Form 5 (11/09)

CHARGE OF DISCRIMINATION Charge Presented To: AJeycv{ies) Charge

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act |] FEPA
Statement and other information before completing this form. =

EEOC 524-2020-00920

NEW YORK STATE DIVISION OF HUMAN RIGHTS and EEOC
State or local Agency, ifany

Name (indicate Mr., Ms., Mrs.} Home Phone Year of Birth

MS. MICHELLE A SCHENCK (716) 691-9298 1955

Street Address City, State and ZIP Code

2815 HOPKINS RD, W AMHERST, NY 14228

 

 

 

 

 

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That | Believe Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No.
UNITED AIRLINES Unknown (800) 358-5463
Street Address City, State and ZIP Cade

233 S WACKER DR, CHICAGO, IL 60606

 

 

 

 

 

Name No. Employees, Members Phone No.
Street Address City, State and ZIP Code
DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest
[x] RACE [| COLOR [] SEX [| RELIGION [| NATIONAL ORIGIN 01-27-2020 01-27-2020
RETALIATION AGE DISABILITY [| GENETIC INFORMATION
[| OTHER (Specify) [x] CONTINUING ACTION

 

 

THE PARTICULARS ARE (/f additional paper is needed, attach extra sheet(s}):
| began working for the above named Respondent on/about Mach 2, 1998. { was last classified as
International/Domestic Flight Attendant.
| worked a 3 day trip from Newark to London on December 16, 2019 - December 18, 2019. During the
layover, myself along with flight attendant Blandin Clark, went shopping and went to dinner. The next
day, myself, Blandin Clark, 6 other filght attendants, one pass rider were on the elevator on our way to
the flight, when | stated that Blandin had been the perfect gentleman on our layover the day before and
that he had even held my bags while | put my coat on. | actually made the comment ‘that boy was such
a gentieman’ That same day, while preparing for the flight, | was called to the back of the plane by
Crystal Baxter, Lead Attendant. Crystal informed me that where she was from it was considered
offensive to refer to a black male as a boy. | informed Crystal that | wasn't trying to be offensive and
that | would apologize to Blandin. Crystal told me that it wasn’t necessary because Blandin did not know
that she was speaking to me about it.
On/about January 8, 2020 | received a phone call from Newark, Supervisor, Gloria Reid. Ms. Reid
informed me that there had been an incident on the plane and there was going to be an investigation

i want this charge filed with both the EEOC and the State or local Agency, | NOTARY - When necessary for State and Local Agency Requirements
if any. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in
accordance with their procedures. | swear or affirm that | have read the above charge and that it
! declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

 

 

 

 

Digitally signed by Michelle Schenck on 05-12-2020 07:04 SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
PM EDT (month, day, yean

 

 

 

 
of Case 1:21-cv-00659-LJV Document 1 Filed 05/21/21 Page 17 of 21

EEOC Form 5 (11/09)

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: uray (les) Charge
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [] FEPA
Statement and other information before completing this form.
EEOC 524-2020-00920
NEW YORK STATE DIVISION OF HUMAN RIGHTS and EEOC

 

State or local Agency, ifany

 

 

conducted. There was originally a meeting scheduled for 1/13/2020 but it was changed to 1/15/2020.
When | asked Ms. Reid what the purpose of the meeting was, she told me that she didn't know. | leamed
at the meeting that Crystal Baxter had filed a complaint with United Management Ethics and Compliance
on December 23, 2019. The complaint stated that ! said 'i made that black boy carry my shit’. This is
not true. | also leamed that all the flight attendants who were working that flight filed a complaint
against me. Of the 8 attendants (crew members), | was the only one who was white.

| was terminated on january 27, 2020. Respondent's stated reason for my termination was inappropriate
behavior.

| believe | was discriminated against and unfairly terminated because of my age (date of birth 7/5/1955)
as | am older than most of the other flight attendants and also because of my race/White, as the flight
attendants who filed false claims against me are 6 African American and 1 Asian. This is in willful
violation of The Age Discrimination in Employment Act as well as Title Vil of the Civil Rights Act of 1964
as amended.

 

 

| want this charge filed with both the EEOC and the State or local Agency, | NOTARY - When necessary for State and Local Agency Requirements
if any. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them In the processing of my charge in

 

 

accordance with their procedures. | swear or affirm that | have read the above charge and that it

 

 

| deciare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

Digitally signed by Michelle Schenck on 05-12-2020 07:04 SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
PM EDT (month, day, year

 

 
Case 1:21-cv-00659-LJV Document 1 Filed 05/21/21 Page 18 of 21
U.S. EQUAL EMPLOYMENT OPPORTUNITY

COMMISSION
Buffalo Local Office
Olympic Towers
300 Pearl Street, Suite 450
Buffalo, NY 14202
Buffalo Tel: (716) 431-5007
Maureen Kielt ADR Direct Dial: (716) 431-5018
Director Buffalo Fax: : (716) 551-4387
Website: ww eeowoy,
July 16, 2020
Michelle Schenck
2815 Hopkins Road

W Amherst, New York 14228

EEOC CHG: 524-2020-00920
Michelle Schenck v UNITED AIRLINES

Dear Ms Schenck

This is to advise you that the above referenced charge is no longer being considered for
mediation through the Equal Employment Opportunity Commission’s Mediation Progranyas one
of the parties declined or failed to respond to the EEOC’s offer to mediate or an attempt at
mediation did not prove successful. This charge be transferred to EEOC’s enforcement unit for
further investigation.

The EEOC requires a notice of appearance, if you are represented by legal counsel. If appearance
has not been provided previously and you are represented, now is a good time to do this.

The EEOC will evaluate the evidence in the file according to our charge prioritization procedures
and make an assessment as to the continued processing of this matter. During this transition
period, you may direct your inquires to me at (716) 431-5018.

Sincerely,

PJ Parkhurst
Mediation Unit
-—_ Case 1:21-cv-00659-LJV Document 1 Filed 05/21/21 Page 19 of 21

U.S. Equal Employment Opportunity Commission
Buffalo Local Office 300 Pearl Street

Suite 450
Buffalo, NY 14202
(716) 431-5007
TDD: 1-800-669-6820
Fax: (716) 551-4387
1-800-669-4000
Respondent: UNITED AIRLINES

EEOC Charge No.: 524-2020-00920
FEPA Charge No.: May 15, 2020

Michelle A. Schenck
2815 Hopkins Rd
W Amherst, NY 14228

Dear Ms. Schenck:

This is to acknowledge receipt of the above-numbered charge of employment discrimination against
the above-named respondent. Please use the "EEOC Charge No." listed above whenever you call us
about this charge. The information provided indicates that the charge is subject to:

[X] _ Title VII of the Civil Rights Act of 1964 (Title Vil)

[X] The Age Discrimination in Employment Act (ADEA)

{ ] The Americans with Disabilities Act (ADA)

[ ] The Equal Pay Act (EPA)

[ ] The Genetic Information Nondiscrimination Act (GINA)

You need do nothing further at this time. We will contact you when we need more information or
assistance. A copy of the charge or notice of the charge will be sent to the respondent within 10 days
of our receipt of the charge as required by our procedures.

Please be aware that we will send a copy of the charge to New York State Division Of Human Rights
Federal Contract Unit One Fordham Plaza, 4 Fl. Bronx, NY 10458 as required by our procedures. If
the charge is processed by that agency, it may require the charge to be signed before a notary public
or an agency official. Then the agency will investigate and resolve the charge under their statute. If this
occurs, section 1601.76 of EEOC's regulations entitles you to ask us to perform a Substantial Weight
Review of the agency's final finding. To obtain this review, a written request must be made to this office
within 15 days of receipt of the agency's final finding in the case. Otherwise, we will generally adopt
the agency's finding as EEOC's.

The quickest and most convenient way to obtain the contact information and the status of your charge
is to use EEOC’s Online Charge Status System, which is available 24/7. You can access the system
via this link (https://publicportal.eeoc.gov/portal) or by selecting the “My Charge Status” button on
EEOC’s Homepage (www.eeoc.gov). To sign in, enter your EEOC charge number, your zip code and
the security response. An informational brochure is enclosed that provides more information about this
system and its features.
Case 1:21-cv-00659-LJV Document 1 Filed 05/21/21 Page 20 of 21

Megan Detzner
Director, EEO Compliance
Legal - WHQLD
Office 872-825-7608
Fax 872-825-0310
megan.detzner@united.com

June 4, 2020

Equal Employment Opportunity Commission
Buffalo Local Office

300 Pearl Street — Suite 450

Buffalo, NY 14202

Michelle Schenck v. United Airlines
Charge No: 524-2020-00920

Dear Investigative Unit,

United Airlines in is receipt of the above noted matter and we are working on our internal investigation.
Due to the current circumstances and much of our staff working on a reduced schedule, we are requesting
an extension to submit our response. Currently, our position statement is due on June 13, 2020 and we
would appreciate a 30-day extension, until July 13, 2020.

We thank you for your consideration of this request.

Should you have any questions or require anything further from me at this time, please feel free to contact
me. The best way to reach me is via email at megan.detzner@united.com

Sincerely,

/s/ Megan Detzner

United Airlines, 233 South Wacker Drive, WHQLD 11 Floor, Chicago, tL 60606
JS 44 (Rev. 10/20)

Case 1:21-cv-00659-CIVIDCOOWER SHEEW/21/21 Pade oF

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS

4 4

’ ' Tee A ¢ , ‘ .
(b) County of Residence of First Listed Plaintiff M \¢ yf Ee) ce So Kccetinty of Residence of First Listed Defendant On the ea iTe<

(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
C 1 U.S. Government [x3 Federal Question P DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 C] 1 Incorporated or Principal Place | 4 [4
of Business In This State
[-]2 US. Government []4 Diversity Citizen of Another State [)2 [J 2 Incorporated and Principal Place [] 5 []5
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a [13 [] 3. Foreign Nation Lie (Je
Foreign Country

 

 

IV. NATURE OF SUIT (Pace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
110 Insurance PERSONAL INJURY PERSONAL INJURY | 1625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane C] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | _|690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability L] 367 Health Care/ 400 State Reapportionment
L] 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury |__| 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability |_| 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability CL 368 Asbestos Personal |_| 835 Patent- Abbreviated |_| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) 4 345 Marine Product Liability [_] 840 Trademark Corrupt Organizations
CL 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR 880 Defend Trade Secrets ir] 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
L] 160 Stockholders” Suits 355 Motor Vehicle H 371 Truth in Lending Act | 485 Telephone Consumer
[_] 190 Other Contract Product Liability [_] 380 Other Personal | 1720 Labor/Management SOCIAL SECURITY Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations | | 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury C 385 Property Damage 4 Railway Labor Act | 862 Black Lung (923) 850 Securities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act | 864 SSID Title XVI |] 890 Other Statutory Actions
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS 790 Other Labor Litigation |_| 865 RSI (405(g)) |_| 891 Agricultural Acts
|_| 210 Land Condemnation 440 Other Civil Rights Habeas Corpus: | |791 Employee Retirement |_| 893 Environmental Matters
[_] 220 Foreclosure - 441 Voting |_| 463 Alien Detainee Income Security Act FEDERAL TAX SUITS 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment Hi 510 Motions to Vacate [| 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations | 530 General r | 871 IRS—Third Party 899 Administrative Procedure
[] 290 All Other Real Property 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
HI 446 Amer. w/Disabilities -|_| 540 Mandamus & Other 465 Other Immigration |] 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
|] 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)
1 Original 2 Removed from
Proceeding State Court

8 Multidistrict
Litigation -
Direct File

6 Multidistrict
Litigation -
Transfer

3 Remanded from

C4 Reinstated or im 5 Transferred from
Appellate Court

Reopened Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

VI. CAUSE OF ACTION

Brief description of cause:

 

 

VII. REQUESTEDIN = [] CHECK IF THISIS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Llyes [JNo
VIII. RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
S/o \ if 2e24 ptod—~enl Wo ase }K
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
